       Case 2:19-cv-02200-DMC Document 12 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBORAH C. EVI,                                   No. 2:19-CV-2200-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  Pursuant to the Court’s scheduling order, plaintiff is required to prosecute this

21    action by either seeking voluntary remand or filing a dispositive motion within 45 days from

22    the date of service of the administrative record by defendant. Plaintiff was warned that failure

23    to comply may result in dismissal of this action for lack of prosecution and failure to comply

24    with court rules and orders. See Local Rule 110. A review of the docket reflects that the

25    answer and certified administrative record were served on February 18, 2020. To date, more

26    than 45 days have elapsed and plaintiff has not complied.

27    ///

28    ///
                                                        1
       Case 2:19-cv-02200-DMC Document 12 Filed 04/27/20 Page 2 of 2

 1                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to seek voluntary remand or file a dispositive

 3   motion. The filing of either notice that plaintiff has sought a voluntary remand or plaintiff’s

 4   dispositive motion shall constitute a sufficient response. Plaintiff is again warned that failure to

 5   respond to this order may result in dismissal of the action for the reasons outlined above, as well

 6   as for failure to prosecute and comply with court rules and orders. See id.

 7                  IT IS SO ORDERED.

 8

 9   Dated: April 27, 2020
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
